— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered January 27, 1987, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the trial court did not improvidently exercise its discretion when it admitted photographs of the victim’s dead body into evidence. The photographic evidence was properly admitted to illustrate and corroborate other relevant evidence pertaining to the issue of justification (see, People v Stevens, 76 NY2d 833, 835-836; People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905; People v Wood, 172 AD2d 707).
Additionally, and contrary to the defendant’s contention, we find that the court’s justification charge was proper. The court’s instruction clearly conveyed to the jury that it was to consider any prior experiences that the defendant may have had which could provide a reasonable basis for a belief that the victim’s intentions were to injure him or that the use of force was necessary (see, People v Wesley, 76 NY2d 555, 559).
*175We have reviewed the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be without merit (see, People v Rivera, 71 NY2d 705, 709). Lawrence, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.